 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDHialeah Race Course, Inc.'andCarpenters'District Council ofMiami,Florida andVicinity,2Petitioner.Case No. 12-RC-611.November 25, 1959DECISION AND ORDEROn May 20, 1959, the Petitioner duly filed a petition under Section9(c) of the National Labor Relations Act.On May 25, 1959, theRegional Director dismissed this petition on the ground that it wouldnot effectuate the purposes of the Act to assert jurisdiction herein.Thereafter, on July 7, 1959, the Board reinstated the petition and ahearing was held before Claude B. Calkin, hearing officer.The hear-ing officer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in this case, the Board finds : 3 The Employeroperates a racetrack and public park in Hialeah, Florida. Its revenueis derived principally from the track's percentage of the parimutuelpools and catering concessionaire's receipts, sale of programs, andadmission and parking lot fees.The Employer's expenses consistchiefly of the purses paid to owners of horses participating in theraces conducted at the track, rental fees for parimutuel equipment, andincidental expenditures for track maintenance and local advertising.Hialeah is not connected with any other enterprise; it is not asubsidiary corporation of any other company; it does not own anyreal estate outside the State of Florida; it does not own any horses;it does not transport horses into or out of the State of Florida; it doesnot furnish feed, equipment, or personnel directly to horse owners;it does not operate any restaurants; it does not do any manufacturing;and it does not receive any income from radio and television althoughseveral of its races were broadcast and seven telecast during the 1959season.However, the track admittedly derived a great deal ofpublicity from the telecasts.Claiming races, the main purpose ofwhich is to assure that horses of similar quality race against eachother, conducted at Hialeah during its last meet netted independenthorsemen $1,166,000 from the sale of horses entered therein.Approx-imately 50 percent of the horses claimed were out-of-State horseswhich had been shipped into the State of Florida. Somewherearound 50 percent of the horses that run at Hialeah come fromFlorida farms.The remainder come principally from breeding cen-ters located in Kentucky, Maryland, Virginia, and California.Hialeah has a summertime sightseeing center with a gift shop andsoda fountain which do the track's only retailing.From 5 to 10 per-' Employer's name appears as amended at the hearing.a Petitioner's name appears as amended at the hearing.8 The Employer's request for oral argument is denied as the record in this case and thebriefs of the parties adequately present the issues for decision.125 NLRB No. 57. HIALEAH RACE COURSE, INC.389'cent of the souvenirs sold in the gift shop are Japanese imports.Allof the track's employees, 85 percent of whom, by statute, must be resi-dents of Florida, are licensed by the State of Florida.Hialeah ship&two tram trains to Garden State Park each year for which it receives,a rental of $7,500.Some typewriters and adding machines are alsoshipped and, on one occasion, Hialeah's water truck was sent to,Garden State Park.For the year ending March 31, 1959, during which a total in excessof $66,000,000 4 was wagered, Hialeah Race Course, Inc., received thefollowing income :Parimutuel commissions (track's share) ------------- $4,788,493.15,Admissions. (excluding taxes collected) ------------- 1, 024, 278. 53Parking lot and valet service-----------------------149, 966.001Programs----------------------------------------149,581.92Turf cards---------------------------------------11,879.96'Food and beverage concessions---------------------112, 469. 16Other income-------------------------------------40,355.11Total income------------------------------- $6, 277, 023.83'During the course of the year the Employer paid in excess of$200,000 to the American Totalisator Company, a Maryland corpo-ration, for rental and operation of its tote board and totalizator ma-chines.The Employer's advertising expenses included expenses inan unspecified amount for occasional advertisements in the Morning-Telegraph, a racing publication widely distributed throughout the,East.This case and theJefferson Downscase 5 present the Board with theopportunity to reconsider its long-standing policy of declining toassert jurisdiction over racetrack operations.That policy was firstenunciated inLos Angeles Turf Club,'wherein the Board held thatsuch operations, although not wholly unrelated to commerce, wereessentially local in character, and that therefore, it would not effectu-ate the policies of the Act to assert jurisdiction as to them.Thispolicy was later reaffirmed in thePinkertoncase.7Subsequent to theissuance of that decision, the Supreme Court held, in an analogous.situation,' that the Board's declination of jurisdiction over hotel em-ployers solely on the ground of its "long-standing policy not to exer-cise jurisdiction over the hotel industry" was beyond the Board'spower under the Labor Management Relations Act of 1947.As aExact figure not shown.c Jefferson Downs, Inc.,125 NLRB 386.e Los Angeles Turf Club,Inc.,90 NLRB 20. See alsoOlympia Stadium Corporation,.85 NLRB 389.7 Pinkerton's National Detective Agency, Inc.,114 NLRB 1363.8Hotel Employees Local No.255, et al. v.Boyd S. Leedom,at al.,358 U.S. 99.535828-60-vol. 125=26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirect result of that decision the Board reconsidered its jurisdictionalpolicy as to hotels, and concluded that it did not have the power todecline to assert jurisdiction over all such employers as a class, andaccordingly, it fashioned a jurisdictional standard to govern the exer-cise of jurisdiction in that field.'Since the Supreme Court's decision inHotel Employees,Congressamended the Act 10 by providing in a new subsection 14(c) (1) that:The Board,in its discretion, may, by rule of decision . . . de-cline to assert jurisdiction over any labor dispute involving anyclass or category of employers,where, in the opinion of the Board,the effect of such labor dispute on commerce is not sufficiently sub-stantial to warrant the exercise of jurisdiction : Provided, thatthe Board shall not decline to assert jurisdiction over any labordispute over which it would assert jurisdiction under the stand-ards prevailing upon August 1, 1959. [Emphasis supplied.]It is thus clear that the Board now has the authority to adopt a policyof nonassertion of jurisdiction as to an entire class or category ofemployers subject, however, to the qualification that it may not declineto assert jurisdiction over labor disputes over which it would asserttinder its standards as they existed on August 1, 1959.11 Since, onAugust 1, 1959, the Board had no standard for racetrack operations,but was following a policy of nonassertion of jurisdiction as to them,the proviso does not limit the extent to which the Board may declinejurisdiction over racetrack operations. It may decline to assert juris-diction as to all such operations, as long as the effect on commerce oflabor disputes in that industry is not so substantial as to warrant theBoard's exercise of jurisdiction.As to that question, it is our opinion that the effect on commerceof such labor disputes is not sufficiently substantial to warrant theexercise of the Board's jurisdiction. In the first place, inLos Angeles'Floridan Hotel of Tampa,Inc.,124 NLRB 261. (Member Jenkins concurring anddissenting in part).1OPublic Law 86-257, 86th Congress,cited as Labor-Management Reporting and Dis-closure Act of 1959.Section 701(a) of which amends the National Labor Relations Actby adding to Section 14 thereof,a new subsection(c) (1) and (2).n AlthoughMember Jenkins heretofore has strongly objected to the Board's utilizationof arbitrary and mechanical monetary standards as the basis for determining jurisdic-tional questions(see his separate opinions inSiemons Mailing Service,122 NLRB 81,andFloridanHotel of Tampa,Inc., supra)he recognizes that, in amending the Act,Congress has ratified Board practices in this area.As Mr. Jenkins stated in an articlein the Rocky Mountain Law Review (31 R.M.L.R. 315, at p. 340) :I. venture to suggest that the proper solution to the whole problem is Congressionalaction.If the courts are left to fashion a Federal Common Law of Labor Relationsover the years,the "Judicial lag" between action and adjudication will inevitablycause disruption and friction.However, if Congress were to take the matter in handand itself set forth the "Common Law" that the Supreme Court instructed theFederal District Courts to formulate ; If it would itself draw up the line of de-marcation between Federal and State authority ; and if it would itself iron outmany of the inconsistencies still existing in the Act,itwould be rendering a serviceof inestimable value to the American people. DES MOINESELECTROTYPERS' UNION NO. 84, ETC.391-Turf Club,the Board had occasion to consider racetrack operations.of comparable size and character to the ones involved herein, andfound that such operations, although not wholly unrelated to com-merce, were essentially local in character.12The instant record doesnot compel a contrary conclusion, and, for the same, reasons, we findthat-racetrack operations are essentially local in nature. In the secondplace, Board declination of jurisdiction will not leave the labor rela-tions of such operations unregulated.Congress, in addition to estab-lishing the Board's discretionary authority to decline jurisdiction,specifically provided for State assumption of jurisdiction in suchsituations.13Given the character of racetrack operations, which arepermitted to operate by reason of special State dispensation, and aresubject to detailed regulation by the States, we can assume that theStates involved will be quick to assert their authority to effectuatesuch regulation as is consonant with their basic policy. In these cir-cumstances, we anticipate little interference or obstruction with com-merceresulting from labor disputes in the racetrack industry as aresult of our decision to decline to assert jurisdiction over suchoperations.Consistent with the foregoing, we find that it would not effectuatethe policies of the Act to assert jurisdiction herein, and, accordingly,we grant the Employer's motion, to dismiss: the petition.[The Board dismissed the petition.]"The two racetracks involved in that case were "among the leading racetracks in theUnited States in the amount of money distributed as prizes and stakes,the number oflarge stake races conducted,the size'of the attendance, and the amount of moneywagered."The Employerranksabout 10th in the country in terms of money wagered.13 Section14(c) (2) of the Act,as amended,by Public Law 86-257, 86th Congress.Des Moines Electrotypers'Union No. 84 and the InternationalStereotypers'and Electrotypers'Union of North America,AFL-CIOandMeredith Publishing Company.CaseNo.18-CD-20. . November 27, 1959DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that, "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofsection 8(b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair practice shall have.arisen... ."125 NLRB No. 49.